 1   Lewis Emery Hudnell III (CA SBN 218736)            Jason W. Wolff (CA SBN 215819)
     lewis@hudnelllaw.com                               wolff@fr.com
 2   HUDNELL LAW GROUP                                  FISH & RICHARDSON P.C.
     800 W. El Camino Real, Suite 180                   12860 El Camino Real, Ste. 400
 3   Mountain View, CA 94040                            San Diego, CA 92130
     Telephone: (650) 564-3698                          Telephone: (858) 678-5070
 4                                                      Facsimile: (858) 678-5099
     Jon VanOphem (Admitted Pro Hac Vice)
 5   john@vanophemiplaw.com                             Lauren Degnan (Admitted Pro Hac Vice)
     VANOPHEM IP LAW PLC                                degnan@fr.com
 6   1585 S. Hickory Ridge Rd.                          FISH & RICHARDSON P.C.
     Milford, MI 48380                                  1000 Maine Ave. SW
 7   Telephone: (248) 817-8913                          Washington, DC 20024
                                                        Telephone: (202) 626-6392
 8   David J. Shea (Admitted Pro Hac Vice)
     david.shea@sadplaw.com                             Robert Courtney (CA SBN 248392)
 9   26100 American Drive #2                            courtney@fr.com
     Southfield, MI 48034                               FISH & RICHARDSON P.C.
10   Telephone: (248) 354-0224                          3200 RBC Plaza
                                                        60 South Sixth Street
11   Attorneys for Plaintiff                            Minneapolis, MN 55402
     HANTZ SOFTWARE, LLC                                Telephone: (612) 335-5070
12                                                      Facsimile: (612) 288-9696

13                                                      Attorneys for Defendant
                                                        SAGE INTACCT, INC.
14

15                                   UNITED STATES DISTRICT COURT
16                                  NORTHERN DISTRICT OF CALIFORNIA
17

18   HANTZ SOFTWARE, LLC., a Michigan                     Case No. 4:21-cv-01987-HSG
     Limited Liability Company,
19                                                        JOINT STIPULATION AND ORDER FOR
                       Plaintiff,                         EXTENSION OF MOTION TO DISMISS
20                                                        BRIEFING SCHEDULE AND
            v.                                            EXTENSION OF TIME TO FILE
21                                                        AMENDED COMPLAINT
     SAGE INTACCT, INC., a Delaware Corporation,
22
                       Defendant.
23

24
            Under Local Rule 6-2, Plaintiff Hantz Software, LLC’s (“Hantz”) and Defendant Sage
25
     Intacct, Inc. (“Sage”), by and through their respective undersigned counsel, stipulate as follows:
26

27
                                                        JOINT STIPULATION AND ORDER FOR EXTENSION OF MOTION
28                                                     TO DISMISS BRIEFING SCHEDULE AND EXTENSION OF TIME TO
                                                                                    FILE AMENDED COMPLAINT
                                                                                       Case No. 4:21-cv-01987-HSG
 1          WHEREAS, Sage filed a Motion to Dismiss Complaint Pursuant to Fed. R. Civ. P. 12

 2   (b)(6) in the present lawsuit on May 13, 2021;

 3          WHEREAS, on May 21, 2021, the Court granted the parties’ stipulation to extend the time

 4   for Hantz to respond to the Motion from May 27, 2021 to June 3, 2021 and for Sage to reply from

 5   June 3, 2021 to June 10, 2021 (Dkt. No. 35);

 6          WHEREAS, under Fed. R. Civ. P. 15(a)(1)(B), the deadline for Hantz tor file an Amended

 7   Complaint as a matter of course is June 3, 2021.

 8          WHEREAS, Sage does not oppose Hantz’s request for a 7-day extension of time for Hantz

 9   to file a response to the Motion from June 3, 2021 to June 10, 2021 and for Sage to file a reply

10   from June 10, 2021 to June 17, 2021 and a 7-day extension of time for Hantz to file an Amended

11   Complaint from June 3, 2021 to June 10, 2021;

12          WHEREAS, this extension of time will not alter the date of any event or any deadline that

13   the Court has already fixed, including the July 29, 2021 hearing date for the Motion; and

14          THEREFORE, IT IS HEREBY STIPULATED that Hantz shall have up to and including

15   June 10, 2021 to file a response to Sage’s Motion to Dismiss and Sage shall have up to and

16   including June 17, 2021 to file its reply to Hantz’s response. Hantz also shall have up to and

17   including June 10, 2021 to file an Amended Complaint. The parties respectfully jointly request

18   that the Court issue an order modifying the motion to dismiss briefing schedule and the deadline

19   to file an Amended Complaint in this case accordingly.

20          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

21   Dated: June 3, 2021                                  HUDNELL LAW GROUP P.C.

22

23                                                        By: /s/Lewis E. Hudnell, III
                                                              Lewis E. Hudnell, III
24
                                                          Attorney for Plaintiff
25
                                                          HANTZ SOFTWARE, LLC
26

27
                                                      2    JOINT STIPULATION AND -----------------
                                                                                 [PROPOSED] ORDER FOR EXTENSION
                                                           OF MOTION TO DISMISS BRIEFING SCHEDULE AND EXTENSION
28                                                                            OF TIME TO FILE AMENDED COMPLAINT

                                                                                         Case No. 4:21-cv-01987-HSG
 1   Dated: June 3, 2021       FISH & RICHARDSON P.C.

 2

 3                             By: /s/Robert Courtney (with permission)
                                   Robert Courtney
 4
                               Attorney for Defendant
 5
                               SAGE INTACCT, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                           3                           --------------- ORDER FOR EXTENSION
                                JOINT STIPULATION AND [PROPOSED]
                                OF MOTION TO DISMISS BRIEFING SCHEDULE AND EXTENSION
28                                                 OF TIME TO FILE AMENDED COMPLAINT

                                                                  Case No. 4:21-cv-01987-HSG
 1
                                             ATTESTATION
 2
            Under Civ. Local Rule 5.1(i)(3) regarding signatures, I attest under penalty of perjury that
 3
     concurrence in the filing of this document has been obtained from counsel for Sage.
 4
     Dated: June 3, 2021                                HUDNELL LAW GROUP P.C.
 5

 6
                                                        By: /s/Lewis E. Hudnell, III
 7                                                          Lewis E. Hudnell, III
 8                                                      Attorney for Plaintiff
 9                                                      HANTZ SOFTWARE, LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                    4    JOINT STIPULATION AND -----------------
                                                                               [PROPOSED] ORDER FOR EXTENSION
                                                         OF MOTION TO DISMISS BRIEFING SCHEDULE AND EXTENSION
28                                                                          OF TIME TO FILE AMENDED COMPLAINT

                                                                                       Case No. 4:21-cv-01987-HSG
 1         IT IS SO ORDERED.

 2

 3
                  6/3/2021
     Dated: ____________________   _______________________________________
 4
                                   Hon. Haywood S. Gilliam, Jr.
 5                                 United States District Court Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                    5                         ---------------- ORDER FOR EXTENSION
                                        JOINT STIPULATION AND [PROPOSED]
                                        OF MOTION TO DISMISS BRIEFING SCHEDULE AND EXTENSION
28                                                         OF TIME TO FILE AMENDED COMPLAINT

                                                                          Case No. 4:21-cv-01987-HSG
